 



Exhibit 10.5
ALLEGHENY ENERGY, INC.
1998 LONG-TERM INCENTIVE PLAN
Effective May 14, 1998
Amended and Restated January 1, 2008
ARTICLE I
PURPOSE AND ADOPTION OF THE PLAN
     Sec. 1.01 Purpose. The purpose of the Allegheny Energy, Inc. 1998 Long-Term
Incentive Plan (as the same may be amended from time to time, the “Plan”) is to
assist Allegheny Energy, Inc., a Maryland corporation (the “Company”), and its
Subsidiaries (as defined below) in attracting and retaining highly competent key
employees and directors and to act as an incentive in motivating selected key
employees and directors of the Company and its Subsidiaries (as defined below)
to achieve long-term corporate objectives.
     Sec. 1.02 Adoption and Term. The Plan has been approved by the Board of
Directors of the Company (the “Board”) to be effective as of the date of
approval of the Plan by the shareholders of the Company (the “Effective Date”).
The Plan shall remain in effect until the tenth anniversary of the Effective
Date; provided, however, that the provisions of Articles VII and VIII with
respect to performance-based awards to “covered employees” under Section 162(m)
of the Code (as defined below) shall expire as of the fifth anniversary of the
Effective Date. This Plan is hereby amended and restated effective as of
January 1, 2008 to update it for changes in applicable law and to make certain
other clarifying changes.
ARTICLE II
DEFINITIONS
     For the purposes of this Plan, capitalized terms shall have the following
meanings:
     Sec. 2.01 “Acquiring Corporation” shall have the meaning given to such term
in Section 9.08(b).
     Sec. 2.02 “Award” means any grant to a Participant of one or a combination
of Non-Qualified Stock Options or Incentive Stock Options described in
Article VI, Restricted Shares described in Article VII and Performance Awards
described in Article VIII.
     Sec. 2.03 “Award Agreement” means a written agreement between the Company
and a Participant or a written notice from the Company to a Participant
specifically setting forth the terms and conditions of an Award granted under
the Plan.
     Sec. 2.04 “Award Period” means, with respect to an Award, the period of
time set forth in the Award Agreement during which specified target performance
goals must be achieved or other conditions set forth in the Award Agreement must
be satisfied.
     Sec. 2.05 “Beneficiary” means an individual, trust or estate who or which,
by a written designation of the Participant filed with the Company or by
operation of law, succeeds to the rights and obligations of the Participant
under the Plan and an Award Agreement upon the Participant’s death.

 



--------------------------------------------------------------------------------



 



     Sec. 2.06 “Board” shall have the meaning given to such term in
Section 1.02.
     Sec. 2.07 “Change in Control” shall be deemed to have occurred at such time
as (a) any individual, entity or group (within the meaning of Section 13(d)(3)
or 14(d)(2) of the Exchange Act) is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of 25% or
more of the combined voting power of the Company Voting Securities; or
(b) during any period of not more than two years, individuals who constitute the
Board as of the beginning of the period and any new director (other than a
director designated by a person who has entered into an agreement with the
Company to effect a transaction described in clause (a) or (c) of this sentence)
whose election by the Board or nomination for election by the Company’s
shareholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors at such time or whose
election or nomination for election was previously so approved, cease for any
reason to constitute a majority thereof; or (c) the shareholders of the Company
approve a merger or consolidation of the Company with any other corporation,
other than a merger or consolidation which would result in the Company Voting
Securities outstanding immediately prior thereto continuing to represent (either
by remaining outstanding or by being converted into voting securities of the
surviving entity) at least 50% of the combined voting power of the Company
Voting Securities or the voting securities of such surviving entity outstanding
immediately after such merger or consolidation, or the shareholders of the
Company approve a plan of complete liquidation of the Company or any agreement
for the sale or disposition by the Company of all or substantially all of the
Company’s assets.
     Sec. 2.08 “Code” means the Internal Revenue Code of 1986, as amended.
References to a section of the Code include that section and any comparable
section or sections of any future legislation that amends, supplements or
supersedes said section.
     Sec. 2.09 “Committee” means the committee established in accordance with
Section 3.01.
     Sec. 2.10 “Company” shall have the meaning given to such term in
Section 1.01.
     Sec. 2.11 “Common Stock” means Common Stock of the Company.
     Sec. 2.12 “Company Voting Securities” means the combined voting power of
all outstanding securities of the Company entitled to vote generally in the
election of directors of the Company.
     Sec. 2.13 “Date of Grant” means the date as of which the Committee grants
an Award. If the Committee contemplates an immediate grant to a Participant, the
Date of Grant shall be the date of the Committee’s action. If the Committee
contemplates a date on which the grant is to be made other than the date of the
Committee’s action, the Date of Grant shall be the date so contemplated and set
forth in or determinable from the records of action of the Committee; provided,
however, that the Date of Grant shall not precede the date of the Committee’s
action.
     Sec. 2.14 “Dividend Equivalent Account” shall have the meaning given to
such term in Section 6.03(a).
     Sec. 2.15 “Effective Date” shall have the meaning given to such term in
Section 1.02.

 



--------------------------------------------------------------------------------



 



     Sec. 2.16 “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
     Sec. 2.17 “Exercise Price” shall have the meaning given to such term in
Section 6.01(b).
     Sec. 2.18 “Fair Market Value” means, as of any applicable date, the closing
price per share of the Common Stock as quoted in the NYSE-Composite Transactions
listing in The Wall Street Journal (or such other reliable publication as the
Committee, in its discretion, may determine to rely upon) for the date as of
which Fair Market Value is to be determined. If there are no sales on such date,
then Fair Market Value shall be the closing price per share of the Common Stock
as so quoted on the nearest date before the date as of which Fair Market Value
is to be determined on which there are sales. If the Common Stock is not listed
on the New York Stock Exchange on the date as of which Fair Market Value is to
be determined, the Committee shall in good faith determine the Fair Market Value
of the Common Stock on such date. Fair Market Value shall be determined without
regard to any restriction other than a restriction which, by its terms, will
never lapse. Notwithstanding the foregoing, in the case of Options granted in
connection with the assumption by the Company of stock options of acquired
companies, as described in Section 9.08(c) the Committee may determine that the
term “Fair Market Value” shall have the same meaning as is given to such term
under the provisions of such assumed stock option. All determinations regarding
the Fair Market Value of the Company’s Common Stock shall be consistent with the
requirements of Section 409A of the Code and its corresponding regulations and
related guidance.
     Sec. 2.19 “Incentive Stock Option” means a stock option within the meaning
of Section 422 of the Code.
     Sec. 2.20 “Merger” means any merger, reorganization, consolidation, share
exchange, transfer of assets or other transaction having similar effect
involving the Company.
     Sec. 2.21 “Non-Qualified Stock Option” means a stock option which is not an
Incentive Stock Option.
     Sec. 2.22 “Options” means all Non-Qualified Stock Options and Incentive
Stock Options granted at any time under the Plan.
     Sec. 2.23 “Original Option” shall have the meaning given to such term in
Section 6.04.
     Sec. 2.24 “Participant” means a person designated to receive an Award under
the Plan in accordance with Section 5.01.
     Sec. 2.25 “Performance Awards” means Awards granted in accordance with
Article VIII.
     Sec. 2.26 “Plan” shall have the meaning given to such term in Section 1.01.
     Sec. 2.27 “Reload Option” shall have the meaning given to such term in
Section 6.04.

 



--------------------------------------------------------------------------------



 



     Sec. 2.28 “Restricted Shares” means Common Stock subject to restrictions
imposed in connection with Awards granted under Article VII.
     Sec. 2.29 “Retirement” means early or normal retirement under a pension
plan or arrangement of the Company or one of its Subsidiaries in which the
Participant participates.
     Sec. 2.30 “Subsidiary” means a subsidiary of the Company within the meaning
of Section 424(f) of the Code.
     Sec. 2.31 “Termination of Employment” means the voluntary or involuntary
termination of a Participant’s employment with the Company or a Subsidiary for
any reason, including death, disability, retirement or as the result of the
divestiture of the Participant’s employer or any similar transaction in which
the Participant’s employer ceases to be the Company or one of its Subsidiaries.
A leave of absence approved in accordance with Company policy shall not be
deemed a Termination of Employment. Whether entering military or other
government service shall constitute Termination of Employment, or whether a
Termination of Employment shall occur as a result of disability, shall be
determined in each case by the Committee in its sole discretion. In the case of
a director who is not an employee of the Company or a Subsidiary, Termination of
Employment shall mean voluntary or involuntary cessation of Board service for
any reason. Notwithstanding the foregoing, Termination of Employment for
purposes of determining whether an Award that is “deferred compensation” and
subject to Section 409A of the Code is payable from the Plan means a “separation
from service” as determined under Section 409A of the Code and its corresponding
regulations and related guidance.
ARTICLE III
ADMINISTRATION
     Sec. 3.01 Committee. The Plan shall be administered by a committee of the
Board (the “Committee”) comprised of at least two directors of the Company. The
Committee shall have exclusive and final authority in each determination,
interpretation or other action affecting the Plan and its Participants. The
Committee shall have the sole discretionary authority to interpret the Plan, to
establish and modify administrative rules for the Plan, to impose such
conditions and restrictions on Awards as it determines appropriate, and to take
such steps in connection with the Plan and Awards granted hereunder as it may
deem necessary or advisable. The Committee may, subject to compliance with
applicable legal requirements, delegate to any designated executive officer of
the Company the power to determine the employees (other than himself or herself
or any employee to whom such designated executive officer reports) to receive
Awards under the Plan and the types and amounts of such Awards, subject in each
case to the terms and conditions of the Plan. In addition, the Board may
exercise any of the authority conferred upon the Committee hereunder. In the
event of any such delegation of authority or exercise of authority by the Board,
references in the Plan to the Committee shall be deemed to refer to the delegate
of the Committee or the Board, as the case may be.

 



--------------------------------------------------------------------------------



 



ARTICLE IV
SHARES
     Sec. 4.01 Number of Shares Issuable. The total number of shares initially
authorized to be issued under the Plan shall be 10,000,000 shares of Common
Stock. The number of shares available for issuance under the Plan shall be
subject to adjustment in accordance with Section 9.08. The shares to be offered
under the Plan shall be authorized and unissued shares of Common Stock, or
issued shares of Common Stock which will have been reacquired by the Company.
     Sec. 4.02 Shares Subject to Terminated Awards. Shares of Common Stock
covered by any unexercised portions of terminated Options (including canceled
Options) granted under Article VI, shares of Common Stock forfeited as provided
in Section 7.02(a) and shares of Common Stock subject to any Award that are
otherwise surrendered by a Participant or terminated may be subject to new
Awards under the Plan. If any shares of Common Stock are withheld from those
otherwise issuable or are tendered to the Company, by attestation or otherwise,
in connection with the exercise of an Option, only the net number of shares of
Common Stock issued as a result of such exercise shall be deemed delivered for
purposes of determining the maximum number of shares available for delivery
under the Plan.
ARTICLE V
PARTICIPATION
     Sec. 5.01 Eligible Participants. Participants in the Plan shall be such key
employees and directors of the Company and its Subsidiaries as the Committee, in
its sole discretion, may designate from time to time. The Committee’s
designation of a Participant in any year shall not require the Committee to
designate such person to receive Awards in any other year. The designation of a
Participant to receive an Award under one portion of the Plan does not require
the Committee to include such Participant under other portions of the Plan. The
Committee shall consider such factors as it deems pertinent in selecting
Participants and in determining the types and amounts of their respective
Awards. Subject to adjustment in accordance with Section 9.08, during any
calendar year no Participant shall be granted Awards in respect of more than
600,000 shares of Common Stock (whether through grants of Options or other
Awards of Common Stock or rights with respect thereto); provided, however, that
if it is the Committee’s intention as of the Date of Grant of an Award, as
evidenced by the applicable Award Agreement, that such Award shall be earned by
the Participant over a period of more than one calendar year, then for purposes
of applying the foregoing per calendar year share limitation, the shares of
Common Stock subject to such Award shall be allocated to the first calendar year
in which such shares may be earned (determined without regard to possible
vesting as a result of a Change in Control or pursuant to any provision of this
Plan authorizing the Committee to accelerate the vesting of an Award).
ARTICLE VI
STOCK OPTIONS
     Sec. 6.01 Option Awards.
          (a) Grant of Options. The Committee may grant, to such Participants as
the Committee may select, Options entitling the Participants to purchase shares
of Common Stock from the Company in such numbers, at such prices, and on such
terms and subject to such conditions, not inconsistent with the terms of the
Plan, as may be established by the Committee. The terms of any Option granted
under the Plan shall be set forth in an Award Agreement.

 



--------------------------------------------------------------------------------



 



          (b) Exercise Price of Options. The exercise price of each share of
Common Stock which may be purchased upon exercise of any Option granted under
the Plan (the “Exercise Price”) shall be determined by the Committee; provided,
however, that, except in the case of any substituted Options described in
Section 9.08(c), the Exercise Price shall in all cases be equal to or greater
than the Fair Market Value on the Date of Grant.
          (c) Designation of Options. Except as otherwise expressly provided in
the Plan, the Committee may designate, at the time of the grant of an Option,
such Option as an Incentive Stock Option or a Non-Qualified Stock Option;
provided, however, that an Option may be designated as an Incentive Stock Option
only if the applicable Participant is an employee of the Company or a Subsidiary
on the Date of Grant.
          (d) Special Incentive Stock Option Rules. No Participant may be
granted Incentive Stock Options under the Plan (or any other plans of the
Company and its Subsidiaries) that would result in Incentive Stock Options to
purchase shares of Common Stock with an aggregate Fair Market Value (measured on
the Date of Grant) of more than $100,000 first becoming exercisable by such
Participant in any one calendar year. Notwithstanding any other provision of the
Plan to the contrary, no Incentive Stock Option shall be granted to any person
who, at the time the Option is granted, owns stock (including stock owned by
application of the constructive ownership rules in Section 424(d) of the Code)
possessing more than 10% of the total combined voting power of all classes of
stock of the Company or any Subsidiary, unless at the time the Incentive Stock
Option is granted the Exercise Price is at least 110% of the Fair Market Value
on the Date of Grant of the Common Stock subject to the Incentive Stock Option
and the Incentive Stock Option by its terms is not exercisable for more than
five (5) years from the Date of Grant.
          (e) Rights as a Shareholder. A Participant or a transferee of an
Option pursuant to Section 9.04 shall have no rights as a shareholder with
respect to the shares of Common Stock covered by an Option until that
Participant or transferee shall have become the holder of record of any such
shares, and, except to the extent that Dividend Equivalent Accounts are granted
in accordance with Section 6.03, no adjustment shall be made with respect to any
such shares of Common Stock for dividends in cash or other property or
distributions of other rights on the Common Stock for which the record date is
prior to the date on which that Participant or transferee shall have become the
holder of record of any shares covered by such Option; provided, however, that
Participants are entitled to the adjustments set forth in section 9.08.
     Sec. 6.02 Terms of Stock Options.
          (a) Conditions on Exercise. An Award Agreement with respect to Options
may contain such waiting periods, exercise dates and restrictions on exercise
(including, but not limited to, periodic installments) as may be determined by
the Committee at the time of grant.
          (b) Duration of Options. Options shall terminate after the first to
occur of the following events:

  (i)   Expiration of the Option as provided in the related Award Agreement; or
    (ii)   Termination of the Award as provided in Section 6.02(e) following the
Participant’s Termination of Employment; or

 



--------------------------------------------------------------------------------



 



  (iii)   Ten years from the Date of Grant.

          (c) Acceleration of Exercise Time. The Committee, in its sole
discretion, shall have the right (but shall not in any case be obligated),
exercisable at any time after the Date of Grant, to permit the exercise of any
Option prior to the time such Option would otherwise become exercisable under
the terms of the related Award Agreement.
          (d) Extension of Exercise Time. In addition to the extensions
permitted under Section 6.02(e) in the event of Termination of Employment, the
Committee, in its sole discretion, shall have the right (but shall not in any
case be obligated), exercisable on or at any time after the Date of Grant, to
permit the exercise of any Option after its expiration date described in
Section 6.02(e), subject, however, to the limitations described in
Sections 6.02(b)(i) and (iii).
          (e) Exercise of Options Upon Termination of Employment.

  (i)   Termination. In the event of Termination of Employment of a Participant
other than by reason of death, disability or Retirement, all Options which were
not exercisable as of the date of the Termination of Employment shall expire as
of such date and the right of the Participant to exercise any Options which were
exercisable as of the date of Termination of Employment shall expire ninety (90)
days after the date of such Termination of Employment, unless the exercise
period is extended by the Committee in accordance with Section 6.02(d). In no
event, however, may the Option be exercised later than the date of expiration of
the Option determined pursuant to Section 6.02(b)(i) or (iii).     (ii)  
Disability or Retirement. In the event of a Participant’s Termination of
Employment on or after January 1, 2004 by reason of disability or Retirement,
the right of the Participant to exercise all Options which were not exercisable
as of the date of the Termination of Employment shall expire as of such date and
all Options which he or she was entitled to exercise upon Termination of
Employment shall expire three years after the date of such Termination of
Employment, unless the exercise period is extended by the Committee in
accordance with Section 6.02(d). In the event of a Participant’s Termination of
Employment prior to January 1, 2004 by reason of disability or Retirement, the
right of the Participant to exercise all Options which were not exercisable as
of the date of the Termination of Employment shall expire as of such date and
all Options which he or she was entitled to exercise upon Termination of
Employment shall expire one year after the date of such Termination of
Employment, unless the exercise period is extended by the Committee in
accordance with Section 6.02(d). In no event, however, may any Option be
exercised later than the date of expiration of the Option determined pursuant to
Section 6.02(b)(i) or (iii).     (iii)   Death. In the event of the death of a
Participant while employed by the Company or a Subsidiary and prior to the
expiration of any Option

 



--------------------------------------------------------------------------------



 



      as provided pursuant to Section 6.02(e)(i) or Section 6.02(d) above, all
Options which were not exercisable as of the date of death shall expire as of
such date and to the extent the right to exercise the Option was accrued as of
the date of death, the right of the Participant’s Beneficiary to exercise the
Option shall expire one year after the date of the Participant’s death. In the
event of the death of a Participant which occurs within any additional period of
time from the date of the Participant’s Termination of Employment, for
Terminations of Employment which occur prior to January 1, 2004, and prior to
the expiration of any Option as provided pursuant to Section 6.02(e)(i) or
(ii) or Section 6.02(d) above, all Options which were not exercisable as of the
date of death shall expire as of such date and to the extent the right to
exercise the Option was accrued as of the date of such Termination of Employment
and had not expired during such additional period, the right of the
Participant’s Beneficiary to exercise the Option shall expire one year after the
date of the Participant’s death (but in no event more than one year from the
date of the Participant’s Termination of Employment by reason of disability or
Retirement). In the event of the death of a Participant which occurs within any
additional period of time from the date of the Participant’s Termination of
Employment, for Terminations of Employment which occur on or after January 1,
2004, and prior to the expiration of any Option as provided pursuant to Section
6.02(e)(i) or (ii) or Section 6.02(d) above, all Options which were not
exercisable as of the date of death shall expire as of such date and to the
extent the right to exercise the Option was accrued as of the date of such
Termination of Employment and had not expired during such additional period, the
right of the Participant’s Beneficiary to exercise the Option shall expire upon
the later of one year after the date of the Participant’s death or, if
applicable, three years from the date of the Participant’s Termination of
Employment by reason of disability or Retirement. The exercise period may be
extended by the Committee in accordance with Section 6.02(d). In no event,
however, may any Option be exercised later than the date of expiration of the
Option determined pursuant to Section 6.02(b)(i) or (iii).

     Sec. 6.03 Dividend Equivalent Accounts. The Committee shall have the
discretion, upon the grant of an Option or thereafter, to establish a dividend
equivalent account (“Dividend Equivalent Account”) with respect to the Option,
and applicable Option Award Agreement or an amendment thereto shall confirm such
establishment. If a Dividend Equivalent Account is established, the following
terms apply:
          (a) Crediting of Dividends. Subject to such conditions, limitations
and restrictions as shall be established by the Committee, from the Date of
Grant of the Option or, if later, the date of establishment of the Dividend
Equivalent Account, to the earlier of (i) the date of payment of such Dividend
Equivalent Account or (ii) the date of cancellation, termination or expiration
of the Option, the Dividend Equivalent Account shall be credited as of the
record date of each cash dividend on the Common Stock with an amount equal to
the cash dividends which would be paid

 



--------------------------------------------------------------------------------



 



with respect to the Common Stock then covered by the Option if the Option had
been exercised and such Common Stock had been held of record on such record
date. The Participant or other holder of such Option shall be entitled to
receive from the Company in cash the balance credited to the Dividend Equivalent
Account at such time, or from time to time, and subject to such terms and
conditions as shall be determined by the Committee and set forth in the
applicable Option Award Agreement or an amendment thereto.
          (b) Other Dividend Equivalent Terms. To the extent that an Option is
cancelled, terminates or expires without being exercised, the Dividend
Equivalent Account with respect to the Option shall be eliminated, and no
payment with respect to the Dividend Equivalent Account shall be made by the
Company. Dividend Equivalent Accounts shall be established and maintained only
on the books and records of the Plan and/or the Company and no assets or funds
of the Company or of the Plan shall be set aside, placed in trust, removed from
the claims of the Company’s general creditors, or otherwise made available until
such amounts are actually payable as provided hereunder.
     Sec. 6.04 Reload Options. The Committee shall have the authority to
specify, at or after the time of grant of an Option, that, subject to the
availability of shares of Common Stock under the Plan at the time of such grant,
a Participant shall be granted a reload option (“Reload Option”) in the event(i)
such Participant exercises all or a part of an Option (an “Original Option”) by
surrendering previously acquired shares of Common Stock in full or partial
payment of the Exercise Price under such Original Option, and/or (ii) a
Participant’s withholding tax obligation with respect to the exercise of an
Original Option is satisfied in whole or in part by the delivery of previously
acquired shares of Common Stock by the Participant to the Company or the
withholding of shares of Common Stock from the shares otherwise issuable to the
Participant upon the exercise of the Original Option. Each such Reload Option
shall cover a number of shares of Common Stock equal to the number of shares of
Common Stock surrendered in payment of the Exercise Price under such Original
Option and/or surrendered or withheld to pay withholding taxes with respect to
such Original Option. Each such Reload Option shall have an Exercise Price per
share of Common Stock equal to the Fair Market Value of the Common Stock on the
date of exercise of the Original Option in respect of which the Reload Option
was granted and shall expire on the stated expiration date of the Original
Option. A Reload Option shall be exercisable at any time and from time to time
from and after the Date of Grant of such Reload Option, subject to such
restrictions on exercisability as may be imposed in the discretion of the
Committee. Any Reload Option may provide for the grant, when exercised, of
subsequent Reload Options to the extent and upon such terms and conditions,
consistent with this Section 6.04, as the Committee in its sole discretion shall
specify at or after the time of grant of such Reload Option. A Reload Option
shall contain such other terms and conditions, which may include a restriction
on the transferability of the shares of Common Stock received upon exercise of
the Reload Option, as the Committee in its sole discretion shall deem desirable
and which may be set forth in rules or guidelines adopted by the Committee or in
the Award Agreements evidencing the Reload Options.
     Sec. 6.05 Option Exercise Procedures. Each Option granted under the Plan
shall be exercised by written notice to the Company which must be received by
the officer or employee of the Company designated in the Award Agreement at or
before the close of business on the expiration date of the Award. The Exercise
Price of shares purchased upon exercise of an Option granted under the Plan
shall be paid in full in cash by the Participant pursuant to the Award

 



--------------------------------------------------------------------------------



 



Agreement; provided, however, that in lieu of such cash a Participant may (if
authorized by the Committee) pay the Exercise Price in whole or in part by
delivering (actually or by attestation) to the Company shares of the Common
Stock having a Fair Market Value on the date of exercise of the Option equal to
the Exercise Price for the shares being purchased; except that (i) any portion
of the Exercise Price representing a fraction of a share shall in any event be
paid in cash and (ii) no shares of the Common Stock which have been held for
less than six months may be delivered in payment of the Exercise Price of an
Option. Payment may also be made, in the discretion of the Committee, by the
delivery (including, without limitation, by fax) to the Company or its
designated agent of an executed irrevocable option exercise form together with
irrevocable instructions to a broker-dealer to sell or margin a sufficient
portion of the shares and deliver the sale or margin loan proceeds directly to
the Company to pay for the Exercise Price. The date of exercise of an Option
shall be determined under procedures established by the Committee, and as of the
date of exercise the person exercising the Option shall, as between the Company
and such person, be considered for all purposes to be the owner of the shares of
Common Stock with respect to which the Option has been exercised. Any part of
the Exercise Price paid in cash upon the exercise of any Option shall be added
to the general funds of the Company and may be used for any proper corporate
purpose. Unless the Committee shall otherwise determine, any shares of Common
Stock transferred to the Company as payment of all or part of the Exercise Price
upon the exercise of any Option shall be held as unauthorized but unissued
shares.
     Sec. 6.06 Change in Control. Unless otherwise provided by the Committee in
the applicable Award Agreement, in the event of a Change in Control, all Options
outstanding on the date of such Change in Control shall become immediately and
fully exercisable. The provisions of this Section 6.06 shall not be applicable
to any Options granted to a Participant if any Change in Control results from
such Participant’s beneficial ownership (within the meaning of Rule 13d-3 under
the Exchange Act) of Common Stock or Company Voting Securities.
ARTICLE VII
RESTRICTED SHARES
     Sec. 7.01 Restricted Share Awards. The Committee may grant to any
Participant an Award of such number of shares of Common Stock on such terms,
conditions and restrictions, whether based on performance standards, periods of
service, retention by the Participant of ownership of specified shares of Common
Stock or other criteria, as the Committee shall establish. With respect to
performance-based Awards of Restricted Shares intended to qualify for
deductibility under the “performance-based” compensation exception contained in
Section 162(m) of the Code, performance targets will include specified levels of
one or more of the following (in absolute terms or relative to one or more other
companies or indices): operating income, return on investment, return on
shareholders’ equity, stock price appreciation, earnings before interest, taxes,
depreciation and amortization, earnings per share and/or growth in earnings per
share. The terms of any Restricted Share Award granted under this Plan shall be
set forth in an Award Agreement which shall contain provisions determined by the
Committee and not inconsistent with this Plan.
          (a) Issuance of Restricted Shares. As soon as practicable after the
Date of Grant of a Restricted Share Award by the Committee, the Company shall
cause to be transferred on the books of the Company or its agent, shares of
Common Stock, registered on behalf of the Participant, evidencing the Restricted
Shares covered by the Award, subject to forfeiture to the

 



--------------------------------------------------------------------------------



 



Company as of the Date of Grant if an Award Agreement with respect to the
Restricted Shares covered by the Award is not duly executed by the Participant
and timely returned to the Company. All shares of Common Stock covered by Awards
under this Article VII shall be subject to the restrictions, terms and
conditions contained in the Plan and the applicable Award Agreements entered
into by the appropriate Participants. Until the lapse or release of all
restrictions applicable to an Award of Restricted Shares the share certificates
representing such Restricted Shares may be held in custody by the Company, its
designee, or, if the certificates bear a restrictive legend, by the Participant.
Upon the lapse or release of all restrictions with respect to an Award as
described in Section 7.01(d), one or more share certificates, registered in the
name of the Participant, for an appropriate number of shares as provided in
Section 7.01(d), free of any restrictions set forth in the Plan and the related
Award Agreement shall be delivered to the Participant.
          (b) Shareholder Rights. Beginning on the Date of Grant of a Restricted
Share Award and subject to execution of the related Award Agreement as provided
in Section 7.01(a), and except as otherwise provided in such Award Agreement,
the Participant shall become a shareholder of the Company with respect to all
shares subject to the Award Agreement and shall have all of the rights of a
shareholder, including, but not limited to, the right to vote such shares and
the right to receive dividends; provided, however, that any shares of Common
Stock distributed as a dividend or otherwise with respect to any Restricted
Shares as to which the restrictions have not yet lapsed, shall be subject to the
same restrictions as such Restricted Shares and held or restricted as provided
in Section 7.01(a).
          (c) Restriction on Transferability. None of the Restricted Shares may
be assigned or transferred (other than by will or the laws of descent and
distribution or to an inter vivos trust with respect to which the Participant is
treated as the owner under Sections 671 through 677 of the Code), pledged or
sold prior to the lapse of the restrictions applicable thereto.
          (d) Delivery of Shares Upon Vesting. Upon expiration or earlier
termination of the forfeiture period without a forfeiture and the satisfaction
of or release from any other conditions prescribed by the Committee, or at such
earlier time as provided under the provisions of Section 7.03, the restrictions
applicable to the Restricted Shares shall lapse. As promptly as administratively
feasible thereafter, subject to the requirements of Section 9.05, the Company
shall deliver to the Participant or, in case of the Participant’s death, to the
Participant’s Beneficiary, one or more share certificates for the appropriate
number of shares of Common Stock, free of all such restrictions, except for any
restrictions that may be imposed by law.
     Sec. 7.02 Terms of Restricted Shares.
          (a) Forfeiture of Restricted Shares. Subject to Sections 7.02(b) and
7.03, Restricted Shares shall be forfeited and returned to the Company and all
rights of the Participant with respect to such Restricted Shares shall terminate
unless the Participant continues in the service of the Company or a Subsidiary
until the expiration of the forfeiture period for such Restricted Shares and
satisfies any and all other conditions set forth in the Award Agreement. The
Committee shall determine the forfeiture period (which may, but need not, lapse
in installments) and any other terms and conditions applicable with respect to
any Restricted Share Award.

 



--------------------------------------------------------------------------------



 



          (b) Waiver of Forfeiture Period. Notwithstanding anything contained in
this Article VII to the contrary, the Committee may, in its sole discretion,
waive the forfeiture period and any other conditions set forth in any Award
Agreement under appropriate circumstances (including the death, disability or
Retirement of the Participant or a material change in circumstances arising
after the date of an Award) and subject to such terms and conditions (including
forfeiture of a proportionate number of the Restricted Shares) as the Committee
shall deem appropriate.
     Sec. 7.03 Change in Control. Unless otherwise provided by the Committee in
the applicable Award Agreement, in the event of a Change in Control, all
restrictions applicable to the Restricted Share Award shall terminate fully and
the Participant shall immediately have the right to the delivery of share
certificates for such shares in accordance with Section 7.01(d).
ARTICLE VIII
PERFORMANCE AWARDS
     Sec. 8.01 Performance Awards.
          (a) Award Periods and Determinations of Awards. The Committee may
grant Performance Awards to Participants. A Performance Award shall consist of
the right to receive a payment (measured by the Fair Market Value of a specified
number of shares of Common Stock, increases in such Fair Market Value during the
Award Period and/or a fixed cash amount) contingent upon the extent to which
certain predetermined performance targets have been met during an Award Period.
Performance Awards may be made in conjunction with, or in addition to,
Restricted Share Awards made under Article VII. The Award Period shall be two or
more fiscal or calendar years or other annual periods as determined by the
Committee. The Committee, in its discretion and under such terms as it deems
appropriate, may permit newly eligible Participants, such as those who are
promoted or newly hired, to receive Performance Awards after an Award Period has
commenced.
          (b) Performance Targets. The performance targets may include such
goals related to the performance of the Company and/or the performance of a
Participant as may be established by the Committee in its discretion. In the
case of Performance Awards intended to qualify for deductibility under the
“performance-based” compensation exception contained in Section 162(m) of the
Code, the targets will include specified levels of one or more of the following
(in absolute terms or relative to one or more other companies or indices):
operating income, return on investment, return on shareholders’ equity, stock
price appreciation, earnings before interest, taxes, depreciation and
amortization, earnings per share and/or growth in earnings per share. The
performance targets established by the Committee may vary for different Award
Periods and need not be the same for each Participant receiving a Performance
Award in an Award Period. Except to the extent inconsistent with the
performance-based compensation exception under Section 162(m) of the Code, in
the case of Performance Awards granted to Participants to whom such section is
applicable, the Committee, in its discretion, but only under extraordinary
circumstances as determined by the Committee, may change any prior determination
of performance targets for any Award Period at any time prior to the final
determination of the value of a related Performance Award when events or
transactions occur to cause such performance targets to be an inappropriate
measure of achievement.

 



--------------------------------------------------------------------------------



 



          (c) Earning Performance Awards. The Committee, on or as soon as
practicable after the Date of Grant, shall prescribe a formula to determine the
percentage of the applicable Performance Award to be earned based upon the
degree of attainment of performance targets.
          (d) Payment of Earned Performance Awards. Payments of earned
Performance Awards shall be made in cash, stock options or shares of Common
Stock or a combination thereof, in the discretion of the Committee. The
Committee, in its sole discretion, may provide such terms and conditions with
respect to the payment of earned Performance Awards as it may deem desirable.
     Sec. 8.02 Terms of Performance Awards.
          (a) Termination of Employment. Unless otherwise provided below or in
Section 8.03, in the case of a Participant’s Termination of Employment prior to
the end of an Award Period, the Participant will not have earned any Performance
Awards for that Award Period.
          (b) Retirement. If a Participant’s Termination of Employment is
because of Retirement prior to the end of an Award Period, the Participant will
not be paid any Performance Award, unless the Committee, in its sole and
exclusive discretion, determines that an Award should be paid. In such a case,
the Participant shall be entitled to receive a pro-rata portion of his or her
Award as determined under subsection (d).
          (c) Death or Disability. If a Participant’s Termination of Employment
is due to death or to disability (as determined in the sole and exclusive
discretion of the Committee) prior to the end of an Award Period, the
Participant or the Participant’s personal representative shall be entitled to
receive a pro-rata share of his or her Award as determined under subsection (d).
          (d) Pro-Rata Payment. The amount of any payment to be made to a
Participant whose employment is terminated by Retirement, death or disability
(under the circumstances described in subsections (b) and (c)) will be the
amount determined by multiplying (i) the amount of the Performance Award that
would have been earned through the end of the Award Period had such employment
not been terminated by (ii) a fraction, the numerator of which is the number of
whole months such Participant was employed during the Award Period, and the
Denominator of which is the total number of months of the Award Period. Any such
payment made to a Participant whose employment is terminated prior to the end of
an Award Period shall be made at the end of such Award Period, unless otherwise
determined by the Committee in its sole discretion. Any partial payment
previously made or credited to a deferred account for the benefit of a
Participant in accordance with Section 8.01(d) of the Plan shall be subtracted
from the amount otherwise determined as payable as provided in this
Section 8.02(d).
          (e) Other Events. Notwithstanding anything to the contrary in this
Article VIII, the Committee may, in its sole and exclusive discretion, determine
to pay all or any portion of a Performance Award to a Participant who has
terminated employment prior to the end of an Award Period under certain
circumstances (including the death, disability or Retirement of the Participant
or a material change in circumstances arising after the Date of Grant), subject
to such terms and conditions as the Committee shall deem appropriate.

 



--------------------------------------------------------------------------------



 



     Sec. 8.03 Change in Control. Unless otherwise provided by the Committee in
the applicable Award Agreement, in the event of a Change in Control, all
Performance Awards for all Award Periods shall immediately become fully payable
to all Participants and shall be paid to Participants within thirty (30) days
after such Change in Control.
ARTICLE IX
TERMS APPLICABLE TO ALL AWARDS GRANTED UNDER THE PLAN
     Sec. 9.01 Plan Provisions Control Award Terms. The terms of the Plan shall
govern all Awards granted under the Plan, and in no event shall the Committee
have the power to grant any Award under the Plan the terms of which are contrary
to any of the provisions of the Plan. In the event any provision of any Award
granted under the Plan shall conflict with any term in the Plan as constituted
on the Date of Grant of such Award, the term in the Plan as constituted on the
Date of Grant of such Award shall control. All Awards granted under the terms of
the Plan and any related Award Agreement shall be structured to comply with
requirements of Section 409A of the Code and its corresponding regulations and
related guidance. Without limiting the foregoing, if and to the extent that any
Award is deemed to be deferred compensation for purposes of Section 409A of the
Code, the payment of such Award shall only be made upon the occurrence of an
event that is a permissible payment event for purposes of Section 409A of the
Code.
     Sec. 9.02 Award Agreement. No person shall have any rights under any Award
granted under the Plan unless and until the Company and the Participant to whom
such Award shall have been granted shall have executed and delivered an Award
Agreement or the Participant shall have received and acknowledged notice of the
Award authorized by the Committee expressly granting the Award to such person
and containing provisions setting forth the terms of the Award.
     Sec. 9.03 Modification of Award After Grant. No Award granted under the
Plan to a Participant may be modified (unless such modification does not
materially decrease the value of that Award) after its Date of Grant except by
express written agreement between the Company and such Participant, provided
that any such change (a) may not be inconsistent with the terms of the Plan, and
(b) shall be approved by the Committee.
     Sec. 9.04 Limitation on Transfer. Except as provided in Section 7.01(c) in
the case of Restricted Shares, a Participant’s rights and interest under the
Plan may not be assigned or transferred other than by will or the laws of
descent and distribution and, during the lifetime of a Participant, only the
Participant personally (or the Participant’s personal representative) may
exercise rights under the Plan. The Participant’s Beneficiary may exercise the
Participant’s rights to the extent they are exercisable under the Plan following
the death of the Participant. Notwithstanding the foregoing, the Committee may
grant Non-Qualified Stock Options that are transferable, without payment of
consideration, to immediate family members of the Participant, to trusts or
partnerships for such family members, or to such other parties as the Committee
may approve (was evidenced by the applicable Award Agreement or an amendment
thereto), and the Committee may also amend outstanding Non-Qualified Stock
Options to provide for such transferability.
     Sec. 9.05 Withholding Taxes. The Company shall be entitled, if the
Committee deems it necessary or desirable, to withhold (or secure payment from
the Participant in lieu of

 



--------------------------------------------------------------------------------



 



withholding) the amount of any withholding or other tax required by law to be
withheld or paid by the Company with respect to any amount payable and/or shares
issuable under such Participant’s Award or with respect to any income recognized
upon a disqualifying disposition of shares received pursuant to the exercise of
an Incentive Stock Option, and the Company may defer payment of cash or issuance
of shares upon exercise or vesting of an Award unless indemnified to its
satisfaction against any liability for any such tax. The amount of such
withholding or tax payment shall be determined by the Committee and shall be
payable by the Participant at such time as the Committee determines. With the
approval of the Committee, the Participant may elect to meet his or her
withholding requirement (i) by having withheld from such Award at the
appropriate time that number of shares of Common Stock, rounded up to the next
whole share, the Fair Market Value of which is equal to the amount of
withholding taxes due, (ii) by direct payment to the Company in cash of the
minimum amount of any taxes required to be withheld with respect to such Award
or (iii) by a combination of withholding such shares and paying cash.
     Sec. 9.06 Surrender of Awards. Any Award granted under the Plan may be
surrendered to the Company for cancellation on such terms as the Committee and
the Participant approve.
     Sec. 9.07 Cancellation and Rescission of Awards.
          (a) Detrimental Activities. Unless the Award Agreement specifies
otherwise, the Committee may cancel, rescind, suspend, withhold or otherwise
limit or restrict any unexpired, unpaid, or deferred Awards at any time if the
Participant is not in compliance with all applicable provisions of the Award
Agreement and the Plan, or if the Participant engages in any “Detrimental
Activity.” For purposes of this Section 9.07, “Detrimental Activity” shall
include: (i) the rendering of services for any organization or engaging directly
or indirectly in any business which is or becomes competitive with the Company,
or which organization or business, or the rendering of services to such
organization or business, is or becomes otherwise prejudicial to or in conflict
with the interests of the Company; (ii) the disclosure to anyone outside the
Company, or the use in other than the Company’s business, without prior written
authorization from the Company, of any confidential information or material
relating to the business of the Company, acquired by the Participant either
during or after employment with the Company; (iii) any attempt directly or
indirectly to induce any employee of the Company to be employed or perform
services elsewhere or any attempt directly or indirectly to solicit the trade or
business of any current or prospective customer, supplier or partner of the
Company; or (iv) any other conduct or act determined to be injurious,
detrimental or prejudicial to any interest of the Company.
          (b) Certification. Upon exercise, payment or delivery pursuant to an
Award, the Participant shall certify in a manner acceptable to the Company that
he or she is in compliance with the terms and conditions of the Plan. In the
event a Participant fails to comply with the provisions of paragraphs
(a)(i)-(vii) of this Section 9.07 prior to, or during the six months after, any
exercise, payment or delivery pursuant to an Award, such exercise, payment or
delivery may be rescinded within two years thereafter. In the event of any such
rescission, the Participant shall pay to the Company the amount of any gain
realized or payment received as a result of the rescinded exercise, payment or
delivery, in such manner and on such terms and conditions as may be required,
and the Company shall be entitled to set-off against the amount of any such gain
any amount owed to the Participant by the Company.

 



--------------------------------------------------------------------------------



 



     Sec. 9.08 Adjustments to Reflect Capital Changes.
          (a) Recapitalization. The number and kind of shares subject to
outstanding Awards, the Exercise Price or Exercise Price for such shares, the
number and kind of shares available for Awards subsequently granted under the
Plan and the maximum number of shares in respect of which Awards can be made to
any Participant in any calendar year shall be appropriately adjusted to reflect
any stock dividend, stock split, combination or exchange of shares, merger,
consolidation or other change in capitalization with a similar substantive
effect upon the Plan or the Awards granted under the Plan. The Committee shall
have the power and sole discretion to determine the amount of the adjustment to
be made in each case.
          (b) Certain Mergers. After any Merger in which the Company is not the
surviving corporation or pursuant to which a majority of the shares which are of
the same class as the shares that are subject to outstanding Options are
exchanged for, or converted into, or otherwise become shares of another
corporation, the surviving, continuing, successor or purchasing corporation, as
the case may be (the “Acquiring Corporation”), will either assume the Company’s
rights and obligations under outstanding Award Agreements or substitute awards
in respect of the Acquiring Corporation’s stock for outstanding Awards,
provided, however, that if the Acquiring Corporation does not assume or
substitute for such outstanding Awards, the Board shall provide prior to the
Merger that any unexercisable and/or unvested portion of the outstanding Awards
shall be immediately exercisable and vested as of a date prior to such Merger,
as the Board so determines. The exercise and/or vesting of any Award that was
permissible solely by reason of this Section 9.08 shall be conditioned upon the
consummation of the Merger. Any Awards which are neither assumed by the
Acquiring Corporation nor exercised as of the date of the Merger shall terminate
effective as of the effective date of the Merger. Comparable rights shall accrue
to each Participant in the event of successive Mergers of the character
described above.
          (c) Options to Purchase Shares or Stock of Acquired Companies. After
any Merger in which the Company or a Subsidiary shall be a surviving
corporation, the Committee may grant Options or other Awards under the
provisions of the Plan, pursuant to Section 424 of the Code or as is otherwise
permitted under the Code, in full or partial replacement of or substitution for
old stock options granted under a plan of another party to the merger whose
shares of stock subject to the old options may no longer be issued following the
Merger. The manner of application of the foregoing provisions to such options
and any appropriate adjustments in the terms of such stock options shall be
determined by the Committee in its sole discretion. Any such adjustments may
provide for the elimination of any fractional shares which might otherwise
become subject to any Options. The foregoing shall not be deemed to preclude the
Company from assuming or substituting for stock options of acquired companies
other than pursuant to this Plan.
          (d) Adjustments. Any adjustments to outstanding Awards shall be
consistent with Sections 409A and 424 of the Code, to the extent applicable.
     Sec. 9.09 Legal Compliance. Shares of Common Stock shall not be issued
hereunder unless the issuance and delivery of such shares shall comply with
applicable laws and shall be further subject to the approval of counsel for the
Company with respect to such compliance.

 



--------------------------------------------------------------------------------



 



     Sec. 9.10 No Right to Employment. No Participant or other person shall have
any claim of right to be granted an Award under the Plan. Neither the Plan nor
any action taken hereunder shall be construed as giving any Participant any
right to be retained in the service of the Company or any of its Subsidiaries.
     Sec. 9.11 Awards Not Includable for Benefit Purposes. Payments received by
a Participant pursuant to the provisions of the Plan shall not be included in
the determination of benefits under any pension, group insurance or other
benefit plan applicable to the Participant which is maintained by the Company or
any of its Subsidiaries, except as may be provided under the terms of such plans
or determined by the Board.
     Sec. 9.12 Governing Law. All determinations made and actions taken pursuant
to the Plan shall be governed by the laws of the State of Maryland, other than
the conflict of laws provisions thereof, and construed in accordance therewith.
     Sec. 9.13 No Strict Construction. No rule of strict construction shall be
implied against the Company, the Committee or any other person in the
interpretation of any of the terms of the Plan, any Award granted under the Plan
or any rule or procedure established by the Committee.
     Sec. 9.14 Captions. The captions (i.e., all Section headings) used in the
Plan are for convenience only, do not constitute a part of the Plan, and shall
not be deemed to limit, characterize or affect in any way any provisions of the
Plan, and all provisions of the Plan shall be construed as if no captions had
been used in the Plan.
     Sec. 9.15 Severability. Whenever possible, each provision in the Plan and
every Award at any time granted under the Plan shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of the Plan or any Award at any time granted under the Plan shall be held to be
prohibited by or invalid under applicable law, then (a) such provision shall be
deemed amended to accomplish the objectives of the provision as originally
written to the fullest extent permitted by law and (b) all other provisions of
the Plan, such Award and every other Award at any time granted under the Plan
shall remain in full force and effect.
     Sec. 9.16 Amendment and Termination.
          (a) Amendment. The Board shall have complete power and authority to
amend the Plan at any time; provided, that no termination or amendment of the
Plan may, without the consent of the Participant to whom any Award shall
theretofore have been granted under the Plan, materially adversely affect the
right of such individual under such Award; and provided further, that no such
alteration or amendment of the Plan shall, without approval by the shareholders
of the Company (a) increase the total number of shares of Common Stock which may
be issued or delivered under the Plan, (b) increase the total number of shares
which may be covered by Awards to any one Participant, or (c) change the minimum
Option Exercise Price.
          (b) Termination. The Board shall have the right and the power to
terminate the Plan at any time. No Award shall be granted under the Plan after
the termination of the Plan, but the termination of the Plan shall not have any
other effect and any Award outstanding at the time of the termination of the
Plan may be exercised after termination of the Plan at any time prior to the
expiration date of such Award to the same extent such Award would have been
exercisable had the

 



--------------------------------------------------------------------------------



 



Plan not been terminated. A termination of the Plan will comply with the
requirements of Section 409A of the Code and its corresponding regulations and
related guidance.
     Sec. 9.17 Compliance with Law. The Plan is intended to comply with
applicable law. Without limiting the foregoing, the Plan is intended to comply
with the applicable requirements of Section 409A of the Code and its
corresponding regulations and related guidance, and shall be administered in
accordance with Section 409A of the Code to the extent it applies to the Plan.
To the extent that any provision of the Plan or an Award Agreement would cause a
conflict with the requirements of Section 409A of the Code or would cause the
administration of the Plan to fail to satisfy the requirements of Section 409A
of the Code, such provision shall be deemed null and void to the extent
permitted by applicable law.

 